{¶ 15} I agree we do not have a final appealable order but for different reasons than the principal opinion. The plaintiffs sought a declaratory judgment of coverage and an award of money damages. Because the court in essence bifurcated liability and damages, there is no final appealable order despite the Civ.R. 54(B) language. See Ross v. Natl. Mut. Ins. Co. (1999)134 Ohio App.3d 229, 244.
                             JUDGMENT ENTRY
It is ordered that the appeal be dismissed and that appellees recover of appellant costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Ross County Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Kline, P.J.: Concurs in Judgment Only
Harsha, J.: Concurs in Judgment Only with Opinion